 



ROWAN COMPANIES, INC.
RESTATED 1988 NONQUALIFIED STOCK OPTION PLAN
2005 ROWAN COMPANIES, INC. LONG-TERM INCENTIVE PLAN
CHANGE IN CONTROL SUPPLEMENT
[DATE]
[EXECUTIVE’S NAME]
[ADDRESS]
Dear                     :
               Upon the occurrence of a Change in Control during the Term of
your Change in Control Agreement (such terms as defined therein), all Options
and Awards (as defined in the Rowan Companies, Inc. Restated 1988 Nonqualified
Stock Option Plan and the 2005 Rowan Companies, Inc. Long-Term Incentive Plan,
as either may be or have been amended from time to time (collectively, the
“Plans”)), including without limitation all options to acquire shares of Company
stock, all stock appreciation rights, all shares of restricted stock, all
restricted stock units, and all other equity and cash incentives held by you
under the Plans and any other plan providing equity or cash incentives
established by the Company after the date of this letter, shall become
immediately fully vested and exercisable, all restrictions and conditions shall
be deemed satisfied, and all limitations shall be deemed expired.
               Any Options vested hereunder shall be exercisable until the
earlier of (i) the second anniversary of the Change in Control or (ii) the
original maximum term of the exercise period of the Option.
               If an Award is subject to performance metrics such as comparative
TSR and ROCE or any other financial metric, then you shall receive the target
value of such Award, pro-rated based on years of completion within the
performance period with any portion of the year in which the Change in Control
occurs considered a full year. For example, if a Change in Control occurs in
April 2008, an award granted in 2008 would be paid at 1/3 of target, an award
granted in 2007 would be paid at 2/3 target, and an award granted in 2006 would
be paid at 100% of target. Payment and settlement of such Awards shall be at the
same time or times and in the mode or modes specified in the governing plan and
Award agreement.
          As always, all Options and Awards are subject to the right of cash-out
(as described in the Plans). You will be notified by the Compensation Committee
should a Change in Control occur.

         
 
               
 
       
 
  Dexter Peacock    
 
  Chairman, Compensation Committee    

